Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155266(57)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  KENNETH BERTIN,                                                                                                     Justices
           Plaintiff-Appellee,
                                                                    SC: 155266
  v                                                                 COA: 328885
                                                                    Oakland CC: 2014-139901-NO
  DOUGLAS MANN,
             Defendant-Appellant.
  _________________________________________/

         On the order of the Chief Justice, the motion of plaintiff-appellee to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before December 28, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2017

                                                                               Clerk